05/19/2020




             In the Supreme Court of the State of Montana
                                                                        Case Number: OP 20-0261



                             OP 20-0261


                           CORY LEVI GOODMAN,

                       Defendant and Petitioner,

                                   v.

MONTANA TWENTY-FIRST JUDICIAL DISTRICT COURT, RAVALLI COUNTY
         AND THE HON. JENNIFER B. LINT, DISTRICT JUDGE


                         Respondent.
––––––––––––––––––––––––––––––––––––––––––––––––––––––––––––
                           ORDER

     Petitioner Cory Goodman has filed an Unopposed Motion to

Dismiss the Petition for Writ of Supervisory Control because the State

has now withdrawn its objection to the Defendant’s Second Motion to

Continue the Jury Trial and because the District Court has agreed to

continue the Jury Trial.

     Upon consideration of Petitioner’s Motion;

     IT IS HEREBY ORDERED that this matter is dismissed, and all

associated response deadlines are vacated.

     Signed and dated as indicated below.


                                                             Electronically signed by:
ORDER - 1                                                          Mike McGrath
                                                      Chief Justice, Montana Supreme Court
                                                                   May 19 2020